--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

BERRY PLASTICS GROUP, INC.
EXECUTIVE BONUS PLAN
(Under the Berry Plastics Group, Inc. 2015 Long-Term Incentive Plan)
 
Amended and Restated December 22, 2015
Effective as of September 27, 2015
 
1.  
Purpose

 
This Executive Bonus Plan (the “Bonus Plan”) is intended to provide an incentive
for superior work and to motivate eligible executives of Berry Plastics Group,
Inc. (the “Company”) and its subsidiaries toward even higher achievement and
business results, to tie their goals and interests to those of the Company and
its stockholders and to enable the Company to attract and retain highly
qualified executives.  The Bonus Plan is for the benefit of certain key
executives of the Company as selected under Section 3 hereof. With respect to
Covered Employees (as defined herein), this Bonus Plan is designed to ensure
that the bonuses paid hereunder to eligible participants are deductible under
Section 162(m) of the Internal Revenue Code of 1986, as amended (“Code”), and
the regulations and interpretations promulgated thereunder.
 
Effective as of September 27, 2015, the Bonus Plan is established under Section
3.5 of the Berry Plastics Group, Inc. 2015 Long-Term Incentive Plan (as amended
from time to time, the “2015 LTIP”) as an Award Program (as defined in the 2015
LTIP) and is subject to the terms thereof.  If the terms of this Bonus Plan
conflict with the terms of the 2015 LTIP in a manner that would make compliance
with the terms of both this Bonus Plan and the 2015 LTIP impossible, the terms
of the 2015 LTIP shall control.  This Bonus Plan amends and restates the prior
version of the Bonus Plan adopted October 2, 2012.
 
2.  
Administration

 
Subject to applicable law and regulation, the Compensation Committee of the
Board of Directors of the Company (the “Committee”) shall have the sole
discretion and authority to administer and interpret the Bonus Plan and any
determination made by the Committee under this Bonus Plan shall be final and
conclusive.   This Bonus Plan shall be interpreted in view of the intention that
any grant of compensation to Covered Employees (as defined herein) pursuant to
this Bonus Plan is intended to qualify as performance-based compensation with
the meaning of Code Section 162(m) and the regulations and interpretations
promulgated thereunder.
 
3.  
Participation

 
From time to time, the Committee may select certain key executives of the
Company (such executive, if selected by the Committee to participate in the
Bonus Plan, a “Participant”) to be eligible to receive bonuses hereunder for a
“Plan Year” (i.e., the Company’s fiscal year).  Once a person becomes a
Participant under this Bonus Plan, the Participant shall remain a Participant
until any bonuses payable to such Participant pursuant to this Bonus Plan have
been paid out or forfeited.   A Participant who is a “covered employee” (as such
term is defined under Code Section 162(m)(3)) shall be referred to as a “Covered
Employee”.
 
 

--------------------------------------------------------------------------------

 
 
4.  
Bonus Determinations

 
The Company may pay bonuses to Participants under the Bonus Plan based upon such
terms and conditions as the Committee may in its discretion determine.  However,
with respect to awards under this Bonus Plan to Covered Employees: (a) the
Committee shall establish the “Performance Goals” (as such term is defined under
the 2015 LTIP) for the payment thereunder no later than the ninetieth (90th) day
of each Plan Year; (b) the Committee shall establish the maximum bonus that can
be made pursuant to this Bonus Plan to a Covered Employee, subject to Section
2.4(c) of the 2015 LTIP; (c) the Committee may reduce (but not increase) the
bonus payable to a Covered Employee based upon the Committee determination of
the individual performance of such Participant for such Plan Year and such other
factors as the Committee deems appropriate; and (d) the Committee shall certify
the level of achievement of the Performance Goals as soon as practical after the
end of the Plan Year for which the determination is being made, including by
certifying that the Performance Goals were not attained, if applicable.
 
5.  
Bonus Payment

 
The payment of a bonus to a Participant with respect to a performance period
shall be conditioned upon the Participant’s employment by the Company on the
last day of the performance period; provided, however, that the Committee may
make exceptions to this requirement, in its sole discretion, including, without
limitation, in the case of a Participant’s termination of employment,
retirement, death or disability, or as may be required by or contemplated in an
individual employment or similar agreement.  No bonus shall be paid to a Covered
Employee prior to the certification by the Committee of the level to which the
Performance Goals have been attained.  Bonuses under this Section will be paid
within thirty (30) days following such certification, but in no event later than
the end of the calendar year in which the Plan Year ends.  If the Committee
exercises discretion in Section 4(b) to reduce a Covered Employee’s bonus to
zero dollars, or if the Committee certifies that the Performance Goals have not
been met, the bonus will be deemed paid as of the date such discretion is
exercised or certification is made, as applicable.
 
6.  
Amendment and Termination

 
The Board reserves the right to amend or terminate the Bonus Plan at any time in
its sole discretion.  Any amendments to the Bonus Plan shall require stockholder
approval only to the extent required by any applicable law, rule or regulation.
 
7.  
No Employment Rights

 
Nothing in the Bonus Plan shall confer upon any Participant the right to
continue in the employ of the Company or affect any right which the Company may
have to terminate such employment.
 
8.  
Rights Unsecured.

 
The right of any Participant to receive vested bonuses under this Bonus Plan
shall constitute an unsecured claim against the general assets of the Company.
 
 

--------------------------------------------------------------------------------

 
 
9.  
Nonalienation of Benefits.

 
Except as expressly provided herein, neither a Participant nor his or her heirs,
executors, or Committees shall have the power or right to transfer, hypothecate,
alienate, assign, or otherwise encumber the Participant’s interest under this
Bonus Plan.  The Company’s obligations under this Bonus Plan are not assignable
or transferable except to a corporation which acquires all or substantially all
of the assets of the Company or any corporation into which the Company may be
merged or consolidated.
 
10.  
No Limitation on Corporate Actions.

 
Nothing contained in this Bonus Plan shall be construed to prevent the Company
or any affiliate from taking any corporate action which is deemed by it to be
appropriate or in its best interest, whether or not such action would have an
adverse effect on this Bonus Plan or any awards made under this Bonus Plan.  No
employee, Participant or other person shall have any claim against the Company
or any of its affiliate as a result of any such action.
 
11.  
Required Taxes

 
No later than the date as of which an amount first becomes includible in the
gross income of a Participant for federal, state, local or foreign income or
employment or other tax purposes with respect to any award under the Bonus Plan,
such Participant shall pay to the Company, or make arrangements satisfactory to
the Company regarding the payment of, any federal, state, local or foreign taxes
of any kind required by law to be withheld with respect to such amount.  The
obligations of the Company under the Bonus Plan shall be conditional on such
payment or arrangements, and the Company and its affiliates shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment
otherwise due to such Participant.
 
12.  
Governing Law

 
All questions concerning the construction, interpretation and validity of the
Bonus Plan shall be governed by and construed and enforced in accordance with
the domestic laws of the State of Delaware, without giving effect to any choice
or conflict of law provision or rule (whether of the State of Delaware or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware.  In furtherance of the foregoing,
the internal law of the State of Delaware will control the interpretation and
construction of this Bonus Plan, even if under such jurisdiction’s choice of law
or conflict of law analysis, the substantive law of some other jurisdiction
would ordinarily apply.
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------